EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 7-12, filed February 8, 2022, with respect to claims 21-30, 32-43 have been fully considered and are persuasive.  The rejection of claims 21-30, 32-43 has been withdrawn. 
Response to Amendment
The amendment submitted February 8, 2022, has been accepted and entered.  Claims 21, 23, 33, 39, 42 are amended.  No claims are further cancelled.  No new claims are added.  Thus, claims 21-30, 32-43 are examined.  The amendment overcome the claim objection, 35 U.S.C. 112(f) rejection and 35 U.S.C. 103 rejection.
Allowable Subject Matter
Claims 21-30, 32-43 are allowable over the prior art. 
Independent claims 21, 39 are allowable based on applicant’s remarks filed February 8, 2022, regarding an apparatus comprising: a flow channel wherein an optical apparatus configured to direct a first set of frequency shifted beams of light along a first optical path and to direct a second set to of frequency shifted beams of light along a second optical path; the photodetector configured to detect fluorescence from the sample in the flow channel, as claimed in combination with the rest of the claim limitations, so as to an apparatus for fluorescence detection and imaging that is fast with sub-millisecond time resolution to capture dynamic processes in cells as well as flow imaging that can quickly perform high-throughput morphology, translocation and cell signaling analysis on large populations of cells.   

Claims 22-30, 32, 34-38, 40-41, 43 are allowable based on their dependency.
Prior art reference MacPherson et al (US 6,396,069) discloses an apparatus (Fig. 4) comprising: a light beam generator component (141); a first optical apparatus (151) configured to direct a first beam along a first optical path and to direct a second beam along a second path; a second optical apparatus (157) configured to combine and direct the first beam with the second beam; and a photodetector (164).  However, MacPherson et al does not teach aches frequency-shifting the light beam produced with acousto-optic modulators (156 and 158) and wherein the first and second beams being directed onto a flow channel, and wherein the light beam generator component generates a beam of frequency
shifted light.  MacPherson instead teaches generating a beam and then using the modulators to
frequency shift the light.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toomey et al (US 6,610,983) discloses an apparatus comprising a frequency-shifted laser as a light beam generator (col. 19, lines 34-39). 
	Yamamoto et al (US 2014/0339446) discloses (Fig. 3A; [0099]) an apparatus comprising an optical apparatus (24) is configured to combine and direct beams of light onto a flow channel (12). 	Kippenberg et al (US 2008/0285606) a laser-based optical frequency apparatus
comprising comb beams [0070].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/F.P.B./Examiner, Art Unit 2884